The Defendant's physical presence is waived. The Defendant should join the conference by calling the
Court's dedicated conference call line at (888) 363-4749, using access code 542-1540 followed by the pound
(#) key. Members of the public and press may access the conference using the same call-in information, but
will be placed in listen-only mode. Counsel shall provide the Court's staff, via email, with the telephone
number from which the Defendant will be calling. SO ORDERED.




                                                                                            April 30, 2021
